        Case 3:15-cv-00675-JBA Document 1578 Filed 06/28/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                       June 28TH, 2020
                       Relief Defendants


  DEFENDANT’S EMERGENCY NOTICE ON HIS MOTION SEEKING LEAVE TO
 FILE/CONTINUE ARBITRATION [DOC. #1225] AND EMERGENCY MOTION FOR
             ATTORNEY FEES FOR AAA ACTION [DOC. #1371]


       The pro se Defendant respectfully brings to the kind attention of the esteemed Court that

it has been an inordinately long time since certain emergency motions were filed with the

esteemed Court but they remain pending and undecided. On the other hand, the AAA Action is

proceeding in a manner that would render both those motions moot, which would cause

irreparable harm and prejudice to the Defendant.

       1.      The Defendant’s EMERGENCY MOTION SEEKING LEAVE TO FILE/CONTINUE

ARBITRATION (against Oak) [Doc. #1225] was filed on July 08TH, 2019 and was fully briefed as

of August 03RD, 2019. It has now been 330 (Three Hundred and Thirty) days (and counting);

but a decision by this esteemed Court is yet pending. Compare this time period of 330 days with

the esteemed Court’s decision in the Oak Motion for Lifting Litigation Stay [Doc. #1132] filed

on April 05TH 2019, wherein the esteemed Court took a mere 11 (eleven) days to issue its Order
                                                1
         Case 3:15-cv-00675-JBA Document 1578 Filed 06/28/20 Page 2 of 3



granting Oak’s motion since it was fully briefed on May 10TH 2019.



         2.     The Defendant’s EMERGENCY MOTION FOR ATTORNEY FEES FOR THE OAK

AAA ACTION [Doc. #1371], which this esteemed Court ruled could proceed, was filed on

December 09TH 2010 and was fully briefed as of January 04TH 2020. That AAA Action is now

proceeding full steam, with hearings scheduled for the later part of July 2020, less than a month

away. The Defendant urgently needs legal counsel to represent him in that Action. This

motion for Attorney Fees is now pending a decision of this esteemed Court for over 176 (One

Hundred & Seventy Six) days!


         The Defendant seeks the esteemed Court’s immediate and urgent attention to both these

motions and requests a decision on both these long-pending motions at the earliest.




                                                     Respectfully Submitted,



Dated:          June 28TH, 2020                      /s/ Iftikar Ahmed
                                                     ____________________________
                                                     Iftikar A. Ahmed
                                                     C/O Advocate Anil Sharma
                                                     Government Place East
                                                     Kolkata 700 069, India

                                                     Tel: +91-983-008-9945
                                                     e-mail: iftyahmed@icloud.com

                                                     Pro Se




                                                2
        Case 3:15-cv-00675-JBA Document 1578 Filed 06/28/20 Page 3 of 3



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              3
